
	

113 HR 4702 IH: Space Protection Strategy Extension Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4702
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Select Committee on Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To extend until 2030 the time period required to be covered by the United States 
Space Protection Strategy.
	
	
		1.Short title
			This Act may be cited as the Space Protection Strategy Extension Act.2.Extension of time period to be covered by the 
     space protection strategySection 911(d) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271 note)
			 is amended by adding at the end the following new paragraph:(4)Fiscal years 2026 through 2030..
